                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

DANIEL SHICKLES,                                               )
                                                               )
                  Plaintiff,                                   )
                                                               )
         v.                                                    )         No. 20-03227-CV-S-DPR-SSA
                                                               )
KILOLO KIJAKAZI,1                                              )
                                                               )
                  Defendant.                                   )

                                                     ORDER

         Before the Court is Plaintiff’s Application for Attorney’s Fees. (Doc. 22.) Plaintiff

requests an award of attorney fees in the amount of $3,926.00 pursuant to the Equal Access to

Justice Act. Defendant has no objection to the request. (Doc. 23.) Upon review, the Court finds

that Plaintiff is entitled to an award of attorney fees under the EAJA, and the agreed amount is

reasonable. Also, per Plaintiff’s Affidavit, the award may be made payable to Fredrick Vasquez.

(Doc. 22-1.)

         It is therefore ORDERED that

                  1. The Application for Attorney Fees is GRANTED; and

                  2. An award of attorney fees in the amount of $3,926.00 shall be paid by the Social
                     Security Administration, subject to offset to satisfy any pre-existing debt
                     Plaintiff may owe to the United States.

         IT IS SO ORDERED.

                                                               /s/ David P. Rush
                                                               DAVID P. RUSH
                                                               UNITED STATES MAGISTRATE JUDGE

DATE: September 16, 2021

1
 Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to Fed. R. Civ. P.
25(d), Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. By reason of the last sentence
of 42 U.S.C. § 405(g), no further action need be taken.



              Case 6:20-cv-03227-DPR Document 24 Filed 09/16/21 Page 1 of 1
